Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 04/03/20.
Claims 1-4, 6-9, 11-14, 17-21 and 26-27 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/20, 12/15/20 and 1/29/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rigid link, the first and second directions (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It unclear as to how the first direction is a distal direction and the second direction is a proximal direction. 
Claims 1-4, 6-9, 11-14, 17-21 and 26-27 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, it is unclear what is the structure disclosed as “a rigid link”. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 6-9, 11-14, 18-21 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolanos et al.. (5,571,116) in view of Green et al. (4,566,620).
	Regarding claims 1, 11 and 21 Bolanos discloses an end effector for use by a surgeon to staple an anatomical structure of a patient during a minimally invasive procedure, the anatomical structure having a first side and a second side, the end effector comprising:	(a) a first jaw (26) having a first end (26r; fig. 3), a second end, a longitudinal axis, and an anvil (fig. 5B), the anvil comprising an anvil face positionable on the first side of the anatomical structure (fig. 5b); (b) a second jaw (24) having a first end, a second end, a longitudinal axis, and a cartridge operably configured to house a plurality of staples (30), the cartridge having a cartridge face positionable on the second side of the anatomical structure (fig. 5b); and, (c) a first coupling (57) that couples the first end of the first jaw to the first end of the second jaw; but fails to disclose a second coupling that movably couples the second end of the first jaw to the second end of the second jaw, wherein the second coupling includes a rigid link connected to the first jaw and the second jaw. Green discloses a surgical stapler comprising a first coupling (290) that couples the first end of a first jaw to the first end of a second jaw; and, a second coupling (214) that movably couples the second end of the first jaw to the second end of the second jaw, wherein the second coupling includes a rigid link (214) connected to the first jaw and the second jaw (figs. 8-9) for the purposes of efficiently clamping tissue between the jaws. It would have been obvious to one having ordinary skills in the art to have provided Bolanos’ end effector with a se3cond coupling, as taught by Green, in 
	Regarding claim 2, Bolanos discloses wherein the first end of the first jaw is a distal end of the first jaw (at the vicinity of 57) and the second end of the first jaw is a proximal end of the first jaw (at the vicinity of 16).
	Regarding claim 3, Bolanos discloses wherein the first coupling comprises a pin (16) having a pin axis, the pin axis being transverse to the longitudinal axis of the first jaw and the longitudinal axis of the second jaw, wherein the pin pivotally couples the first end of the first jaw to the first end of the second jaw (figs. 1 and 3).
	Regarding claim 4, Green also discloses wherein the second coupling comprises a slot defined by the first jaw (fig. 8) that retains the rigid link (214) such that the rigid link is slidable within the slot (figs. 8-9). 
	Regarding claims 6-9, 19-21 and 26-27 Bolanos discloses a plurality of staples (30) at least partially retained by the cartridge of the second jaw; wherein the plurality of staples retained at least partially by the cartridge are positioned between the first coupling and the second coupling, as taught by the combination of Bolanos and Green; a blade (91) having a cutting surface and at least one lateral arm (92); a channel defined by the second jaw to retain the at least one lateral arm of the blade (fig. 3); wherein the blade is transitioned from a first position at a distal end of the end effector to a second position at a proximal end of the end effector such that the anatomical structure is resected; wherein the rigid link (214) is a monolithically formed unitary structure; and, wherein the first end of the cartridge is pivotally coupled to the first end of the anvil (via pin 16).

	Regarding claims 11-14 and 18, Green also shows wherein the rigid link (214) movably couples the second end of the anvil to the second end of the cartridge; a control unit (216) connected to the end effector, wherein the control unit is operable to move the rigid link (214) a first direction (i.e. proximally) such that the anvil and the cartridge are spaced apart a first distance in a first position (fig. 8); wherein the control unit (216) is operable to move the rigid link a second direction (i.e. distally) such that the anvil and the cartridge are spaced apart a second distance in a second position (fig. 9), wherein the first distance (fig. 8) is greater than the second distance (fig. 9); wherein the distal portion of the rigid link (214) is connected to the end effector and the proximal portion (212) of the rigid link is connected to the control unit (216); an elongated slot defined by the anvil or cartridge that slidably retains the rigid link (fig. 8).
Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.